DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Continuation Data
3.	This application claims priority to PCT/CN2019/106636 filed September 20, 2018.
Information Disclosure Statement

4.	The Information Disclosure Statement filed on November 11, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponoth (2015/0356610).
	With respect to claims 1, 8, 12, 17, 19, and 20, Ponoth teaches in paragraph 0038 a smart shelf tag (label). It is further disclosed in paragraph 0038, updating the smart shelf tag when an identified consumer approaches the tag. Paragraph 0039 
	With respect to claims 2, 3, 9-11, 13-16, and 18, Ponoth illustrates in figures 1A, 2, 11, and 12, the task flow comprising a plurality of task steps and transmitting information related to the task flow to the electronic shelf label comprises transmitting information related to the plurality of task steps to a plurality of corresponding electronic shelf labels, respectively and further comprising receiving task flow execution results of the electronic shelf labels; and generating information related to the plurality of electronic shelf labels based on the task flow execution results. The limitations recited in claims 9-11, 13-16, and 18 are illustrated in the figures 1A, 2, 11, and 12.
Allowable Subject Matter
7.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Ponoth teaches the claimed method for controlling an electronic shelf label including retrieving a task type 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Fernandez (2014/0143060), Borhan et al (2013/0218721), and Neugebauer (2006/0163349).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 11, 2021